—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memoran*954dum: Supreme Court erred in directing plaintiff to pay defendant $17,189.45, the amount allegedly owed by plaintiff on the distributive award, without conducting a hearing. We therefore modify the order by vacating the award of $17,189.45 and remit this matter to Supreme Court for that purpose. We have examined the remaining contention of plaintiff and conclude that it is without merit. (Appeal from Order of Supreme Court, Erie County, Mattina, J. — Distributive Award.)
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.